             Case 1:20-cv-10564-PBS Document 51 Filed 06/18/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                     EASTERN DIVISION

 SYNKLOUD TECHNOLOGIES, LLC,


                   Plaintiff, Counter-Defendant      Civil Action No. 1:20-cv-10564


 v.                                                  JURY TRIAL DEMANDED


 NUANCE COMMUNICATIONS, INC.,


                   Defendant, Counterclaimant.



           PLAINTIFF SYNKLOUD TECHNOLOGIES’ UNOPPOSED MOTION
      FOR LEAVE TO AMEND ITS PRELIMINARY INFRINGEMENT CONTENTIONS

           Plaintiff SynKloud Technologies, LLC (“SynKloud”) hereby respectfully files this

unopposed motion for leave to amend its preliminary infringement contentions (“Motion”)

pursuant to Local Rule 16.6(d)(5). In support of its Motion, SynKloud respectfully shows the

following:

      I.      Content of Proposed Amendments/Supplements.

           The information included in SynKloud’s proposed amended infringement contentions

(attached hereto) reflects discussions between the parties dating back to an August 21, 2020, letter

from Nuance’s counsel, in which Ms. Lamkin requested additional detail and clarification

regarding the “enrollment entry” and “voice model file” claim elements. SynKloud responded

with the requested detail and information on these issues on August 28, 2020, in addition to

information provided via phone calls between Attorney Rajwani and Attorney Lamkin.

           In an April 22, 2021 letter (and in subsequent phone calls between the parties), Attorney

                                                    1
          Case 1:20-cv-10564-PBS Document 51 Filed 06/18/21 Page 2 of 5




Lamkin requested that SynKloud provide additional information regarding the location of

“enrollment entries” and “voice model files” through amended infringement contentions. Between

April 22, 2021 and the date of filing this motion, the parties have engaged in multiple

communications to clarify and resolve these issues. In addition to the requests for information on

enrollment entries and voice model files, Nuance requested further clarification on how the

“increases accuracy” limitation is met, along with the “record,” and “store,” limitations. SynKloud

supplemented its interrogatory responses with said information on June 15, 2021, and now moves

the Court to allow it to amend its infringement contentions to accurately reflect and formalize

information already provided to Nuance.

        The attached Exhibit A includes supplemental information on: 1) “enrollment entries,”

including the content thereof; 2) “voice model files”; 3) the respective locations of “enrollment

entries” and “voice model files”; and 4) information regarding the increased speech recognition

accuracy on a destination computer. The attached Exhibit B includes supplemental information

concerning the recording process. The attached Exhibit C includes supplemental information

demonstrating the voice model stored in recoverable form. 1 Finally, the attached Exhibit D is the

proposed amended (in redline) cover letter to SynKloud’s infringement contentions with removal

of asserted claims which were found indefinite, along with clarification of the Dragon Medical

product names (footnoted) that do not affect the course of litigation or infringement theories. 2




   1
     These are proposed supplemental exhibits to SynKloud’s Claim 29 Infringement Chart, which are substantially
   the same in substance to the proposed supplemental exhibits to SynKloud’s Claim 24 Infringement Chart.
   Regarding SynKloud’s Claim 34 and 51 Infringement Charts, only point 4 regarding the increased speech
   recognition accuracy applies as limitations addressed in points 1-3 are not present. As such, SynKloud has only
   attached the proposed amendments to SynKloud’s Claim 29 Infringement Chart as they encapsulate all proposed
   changes for all remaining claims. However, should this Court wish to review all amendments to all claim charts,
   SynKloud can file all supplemental exhibits with the Court for its review.
   2
     Footnotes 1 through 6 address Dragon Naturally Speaking Versions 12 Medical, 13 Medical, and 15 Medical
   which are also known as Dragon Medical Practice Edition 2.x, 3.x, and 4.x, respectively.

                                                         2
               Case 1:20-cv-10564-PBS Document 51 Filed 06/18/21 Page 3 of 5




       II.      Good Cause Exists for the Court to Allow SynKloud’s Proposed Amended
                Infringement Contentions.

             Local Rule 16.6(d)(5) provides that preliminary patent-related disclosures may be amended

and supplemented only by leave of court upon a timely showing of good cause. The Local Rules

provide non-exhaustive examples of what may constitute good cause which are not at issue here.

Due to the dearth of case law providing guidance on this District’s relatively new Local Patent

Rules, we turn to guidance from other districts with similar or identical Local Rules. 3

             Other districts, such as the Northern District of California, require a showing of diligence,

and a lack of prejudice in finding good cause. Advanced Micro Devices, Inc. v. LG Elecs., Inc.,

No. 14-cv-01012-SI, 2017 U.S. Dist. LEXIS 26443, at *7 (N.D. Cal. Feb. 24, 2017). SynKloud

will address these points below.

             a. SynKloud was diligent in providing the information included in its proposed amended
                infringement contentions.

             As indicated above, Nuance initially mailed a letter dated August 21, 2020 requesting

clarifying information and detail regarding the “enrollment entry” and “voice model file”

limitations. SynKloud responded promptly with this information on August 28, 2020 and had

understood that the issues related to these terms had resolved. On April 22, 2021, Nuance

followed-up with additional requests for clarification and requested that SynKloud amend its

infringement contentions. The parties have been in communication since, all while engaging in

discovery and discussing potential mediation, in an attempt to resolve the issues. The proposed

amendments to SynKloud’s infringement contentions attached hereto are provided at the request

of Nuance in order to ensure a clear understanding between the parties, and incorporate not only



   3
    The Northern District of California Patent Local Rule 3-6 reads identically to L.R. 16.6(d)(5). N.D. Cal. Patent
   L.R. 3-6 (“Amendment of the Infringement Contentions or the Invalidity Contentions may be made only by
   order of the Court upon a timely showing of good cause.”)

                                                           3
          Case 1:20-cv-10564-PBS Document 51 Filed 06/18/21 Page 4 of 5




the information requested in the April 22, 2021 letter, but additional information requested by

Nuance via other communications. As such, SynKloud has been diligent in providing these

amendments and seeking leave from this Court.

       b. There is no risk of prejudice to Nuance.

       The proposed amendments to SynKloud’s infringement contentions do not contain new

infringement theories, nor do they contain information that has not already been disclosed and

provided to Nuance. Some information, such as the “enrollment entry” and “voice model file”

supplemental information, was provided to Nuance when originally requested in August of 2020,

and is now included in amended charts at the request of Nuance. SynKloud’s proposed amended

infringement contentions, therefore, merely operate to codify information already known to both

parties and will not disrupt the case schedule or other Court orders. Apple Inc. v. Samsung Elecs.

Co. Ltd, No. 12-cv-0630-LHK (PSG), 2013 U.S. Dist. LEXIS 91450, (N.D. Cal. June 26, 2013)

(internal quotation marks omitted) (“Prejudice is typically found when amending contentions stand

to disrupt the case schedule or other court orders.”)

                                         CONCLUSION

       For the reasons set forth above, SynKloud respectfully requests that this Court grant

SynKloud’s Unopposed Motion.




                                                   4
       Case 1:20-cv-10564-PBS Document 51 Filed 06/18/21 Page 5 of 5




  Dated: June 18, 2021
                                                  Respectfully Submitted by SYNKLOUD
                                                  TECHNOLOGIES, LLC,
                                                  By and through its attorneys,
                                                  /s/ Catherine Rajwani______________
                                                  Catherine I. Rajwani, Esq. (BBO# 674443)
                                                  Herling Romero, Esq. (BBO# 703870)
                                                  The Harbor Law Group
                                                  300 West Main Street, Building A, Unit 1
                                                  Northborough, MA 01532
                                                  Phone: (508) 393-9244
                                                  Fax: (508) 393-9245
                                                  Email: crajwani@harborlaw.com
                                                  Email: hromero@harborlaw.com



                             CERTIFICATE OF CONFERENCE

   Counsel for SynKloud Technologies, LLC. conferred with counsel for Nuance
Communications, Inc. concerning the substance of this motion. Counsel for Nuance
Communications, Inc. indicated that her client does not oppose the relief sought.



Dated: June 18, 2021                                 /s/ Catherine Rajwani___
                                                     Catherine Rajwani


                                CERTIFICATE OF SERVICE

     I hereby certify that on this date, I electronically filed the foregoing pleading with the Clerk
of Court using the CM/ECF system, which will automatically send email notification of such
filing to all attorneys of record.



Dated: June 18, 2021                                 /s/ Catherine Rajwani___
                                                     Catherine Rajwani




                                                 5
